Citation Nr: 9933223	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
medial meniscectomy and ACL reconstruction of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to October 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part denied entitlement to an 
increased evaluation above 10 percent for the veteran's left 
knee disorder.

The Board observes that the veteran's appeal of the RO's 
denial of secondary service connection for a right knee 
disorder has been rendered moot by an August 1997 rating 
decision which granted service connection for a right knee 
disorder.


REMAND

Upon review of the record, the Board finds that it is 
necessary to remand this case.  In this regard, the veteran 
indicated that he desired a hearing at the RO before a Member 
of the Board in his VA Form 9, Substantive Appeal of June 9, 
1997.  A hearing was held before a hearing officer at the RO 
on June 23, 1997.  There was no indication that the veteran 
intended that this hearing take the place of a hearing before 
a Member of the Board.  A written request for clarification 
of the veteran's hearing request was submitted to the veteran 
on October 6, 1999.  On October 30, 1999, the veteran 
returned this form, which he signed, and acknowledged that 
that he desired to have a hearing before a Member of the 
Board at the RO.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO to schedule the veteran for Travel 
Board hearing at the RO.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

